DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2, 5, 10, 14, and 15 are objected to because of the following informalities. Appropriate correction is required.
Claim 1 twice recites that the target location lies within the region of interest. The second recitation is redundant and should be deleted.
The recitation of “z-direction” in claim 2 is missing a preceding article.
Claim 5 recites “the image data” but should be corrected to read as “image data”; otherwise, the claim should be amended to depend on claim 3.
Claim 10 twice recites that the target location lies within the region of interest. The second recitation is redundant and should be deleted.
Claim 14 twice recites that the target location lies within the region of interest. The second recitation is redundant and should be deleted.
Claim 15 is objected to for depending on a rejected claim (see rejection of claim 14 below).



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is drawn to a computer program which is not limited to a physical or tangible form for example, MPEP 2106.03 recites in part:
Non-limiting examples of claims that are not directed to any of the statutory categories include:

• Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations;

• Transitory forms of signal transmission (often referred to as "signals per se"), such as a propagating electrical or electromagnetic signal or carrier wave; and

• Subject matter that the statute expressly prohibits from being patented, such as humans per se, which are excluded under The Leahy-Smith America Invents Act (AIA ), Public Law 112-29, sec. 33, 125 Stat. 284 (September 16, 2011).

The office recommends rewriting claim 15 in independent form and canceling claim 14. Otherwise, the office recommends incorporating the limitations of claim 15 into claim 14 and canceling claim 15.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 5, 7, 9, and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, there is insufficient antecedent basis for the term “the plane in which the target is arranged”/“the target plane”. It is unclear what plane this refers to.

Regarding claim 7, it is unclear how the recitation of “the target location is provided with a marker visible in the actual 3D ultrasound data” actually limits the invention of the claim because the claim does not recite any particular structural element of the invention that the limitation in question is recited relative to.

Regarding claim 9, there is insufficient antecedent basis for the term “the system according to claim 7”. It is unclear what system this refers to.

Regarding claim 11, it is unclear what “it” is, therefore unclear what is provided with the recited “step the comprises…”.

Regarding claim 12, it is unclear what “it” is, therefore unclear what is provided with the recited steps d) and e).

Regarding claim 13, there is insufficient antecedent basis for the term “step e)”. It is unclear whether this step is even part of the claimed invention.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Regarding the independent claims 1, 10, and 14 and dependent claims thereof, Li, US 2008/0283771 A1 teaches a substantial portion of the claimed invention: a device for providing spatial information of an interventional device in a live 2D X-ray image, the device comprising: - an input (unit implicit in fig. 1, (134)); and - a processing unit (implicit as part of (134)); wherein the input unit is configured to provide an actual 2D X-ray image of a region of interest related to a portion of a patient's body (¶57), wherein a target location lies within the region of interest (fig. 5), and wherein at least a portion of an interventional device is arranged in the region of interest; wherein the input unit is configured to provide actual 3D ultrasound data of at least a part of the region of interest (using markers (202), see ¶35 & ¶28) and at least the portion of the interventional device (using markers (202), see ¶35 & ¶28) , wherein the target location lies within the region of interest (fig. 5); and wherein the processing unit is configured to register the actual 3D ultrasound data to the actual 2D X-ray image ("... registration process with ... and intraoperative images ...", ¶60; ¶45, ¶46); to identify the target location in the 3D ultrasound data (405) (¶58); to determine, based on the actual 3D ultrasound data (¶58), a spatial relation between the portion of the interventional device and the target location (415); to retrieve a distance value (415); and, based on the distance value, to generate a graphical representation indicative of the spatial relation, the graphical 
However, Li does not teach that the retrieved distance that the graphical representation is generated based on is a distance in a projection direction of the actual 2D X-ray image from the spatial relation. On the contrary, the distance 415 appears to in the plane of the actual 2D X-ray image.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958.  The examiner can normally be reached on Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/COLIN T. SAKAMOTO/Examiner, Art Unit 3793